UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 98-1634



In Re: MICHAEL D. WILKINS,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                          (BK-95-33189-T)


Submitted:   July 2, 1998                  Decided:   July 22, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Michael D. Wilkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D. Wilkins has filed a petition for a writ of manda-

mus, asking this court to order (1) a federal magistrate judge to

decide whether Wilkins’ civil rights were violated during the

course of bankruptcy proceedings; (2) the United States Attorney to

investigate his claims; and (3) the bankruptcy trustee to secure

property that should be a part of the bankruptcy proceedings.

Mandamus is a drastic remedy to be used only in extraordinary

circumstances. See Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976). Mandamus relief is only available when there are no

other means by which the relief sought could be granted, see In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987), and may not be used as a

substitute for appeal. See In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979). The party seeking mandamus relief carries the

heavy burden of showing that he has “no other adequate means to

attain the relief he desires” and that his right to such relief is

“clear and indisputable.” Allied Chem. Corp. v. Daiflon, Inc., 449

U.S. 33, 35 (1980). Wilkins has not made such a showing. According-

ly, we deny the petition for a writ of mandamus. We also deny Wil-

kins’ motion for judicial redress and dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                   PETITION DENIED


                                2